Consent of Independent Registered Public Accounting Firm The Board of Directors Nationwide Life and Annuity Insurance Company: We consent to the use of our reports with respect to Nationwide VA Separate Account – C dated March 10, 2010 and Nationwide Life and Annuity Insurance Company dated April 14, 2010, included herein, and to the reference to our firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information (FileNo.033-66496, Post-Effective Amendment No. 21) on Form N-4.Our report for Nationwide Life and Annuity Insurance Company refers to the Company’s change in its method of evaluating other-than-temporary impairments of debt securities due to the adoption of new accounting requirements issued by the FASB, as of January 1, 2009. /s/ KPMG
